Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RESPONSE   TO RESTRICTION REQUIREMENT has been reviewed.  The Office’s Restriction filed on 21 July 2021 was proper when it was filed and continues to be proper and thus is held to be so now. In view of this holding and also in view of applicant’s RESPONSE thereto the Restriction is hereby and now made Final. Applicant therefore is required to cancel all non-elected claims or take other appropriate action.
An Office Action of the merits of Claims  1-9 follows.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shinsuki (Japanese patent doc. 06-020971, B (1994)); hereinafter Shinsuki.
Shinsuki teaches an electronic component carrier tape having a carrier body with  a recessed housings which is used to carry electronic components. The housings are provided at regular intervals in a longitudinal direction. A cover tape is used to enclose the electronic components while the components are fed to an area where the components are to be removed   Additionally Shinsuke teaches providing a device for pulling the cover tape from a slit formed in a plate material to a front side and peeling it from the carrier tape. A tape guide is provided in which the slit is formed in a plane parallel to the electronic component carrier tape so as to be inclined with respect to the feed direction of the electronic component  carrier tape and a guide edge which is inclined in a direction opposite to the direction of  the feeding of the electronic component carrier tape. There cover tape is thereby folded back along an upstream edge of the feeding of the electronic component carrier tape out of both edges of the slit. Additionally Shinsuki teaches carrier tape (16)  having rectangular electronic component receiving holes (44) and circular feeding engaging holes (46) formed at regular intervals along the longitudinal direction. The device also has a thin transparent upper cover tape (52) and a lower cover tape (54) which prevents a chip  (50) housed in housing hole (44) from being separated from its housing hole (44). Additionally Shinsuki teaches a cover tape peeling device (24) for peeling upper cover tape (52) from carrier tape (16) The take-up apparatus (24) includes a movable guide (38) and a movable guide body (106) bolted to support arm (104). Additionally Shinsuke teaches slit (122) which is formed substantially parallel with the edge (118) which is inclined at an angle of 
            It would have been obvious to provide a processing method for a tip end of a component storage tape including a carrier tape (16) having a plurality of component storage portions storing components  being arranged  at given intervals (Cf. Fig.3) and a cover tape (5) having both ends in the width direction joined to the carrier tape (16 and Fig.2) such that the cover tape covers the component storage portions and a method of processing a tip end of the component storage tape before attaching the component  storage tape to a component  feeding device the processing method including a lifting a tip end of the cover tape off the carrier ape such that at the tip end of the component storage tape a part of the tip edge of the cover tape at least having one end in the width direction joined to an upper surface of the carrier tape  is separated from the carrier tape and a folding step of folding the lifted up tip end of the cover tape along a fold to form a triangular fold piece. The rationale for the obviousness rejection is that instead of using an edge (e.g. 116) as Shinsuki teaches a POSITA could lift the tip of the cover tape off the carrier tape such that a triangular fold piece is provided.That is the objects of Shinsuki and the applicant’s claimed invention coincide and the differences between what Shinsuki teaches (in February 1986) are patentably insignificant in substantive content).  As further applied to Claims 2-4 inasmuch as Shinsuki teaches the limitations recited in applicant’s Claims 2-4 are observed in at .
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M,  T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/Primary Examiner, Art Unit 3729